Fourth Court of Appeals
                                           San Antonio, Texas
                                                    March 16, 2015

                                               No. 04-14-00774-CV

                                                   Ray BASALDUA,
                                                       Appellant

                                               v.
                                             Georg
                        George FARINACCI, Ladona Farinacci and Li Lou Skelton,
                                            Appellees

                         From the 407th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2014-CI-05926
                                   Honorable Larry Noll, Judge Presiding

                                                      ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to April 20, 2015.

                                                                             PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Frank Carroll III                               Ray A. Basaldua
                 2800 Post Oak Blvd., 57th Floor                 P.O. Box 1982
                 Houston, TX 77056                               Lytle, TX 78052

                 Amy M. Vanhoose
                 Roberts Markel Weinberg P.C.
                 2800 Post Oak Blvd., 57th Floor
                 Houston, TX 77056